McMurray, Presiding Judge.
In Jefferson Ins. Co. of New York v. Dunn, 224 Ga. App. 732 (482 SE2d 383), we affirmed the trial court’s judgment entered on a jury verdict. However, the Supreme Court of Georgia granted certiorari and, in Jefferson Ins. Co. of New York v. Dunn, 269 Ga. 213 (496 SE2d 696), reversed this Court’s affirmance. Accordingly, our prior judgment is vacated and the judgment of the Supreme Court of Georgia is made the judgment of this Court and the judgment of the trial court is reversed.

Judgment reversed.


Johnson and Ruffin, JJ., concur.